DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection, necessitated by the amendment and different interpretation of the prior art made of record.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2010/0107759).
Regarding claim 1, Kato teaches a physical quantity sensor (2; [0024-0025]; Figures 1-2) comprising: 
a substrate (2/9; See Figures 1-2; [0024-0025]); a movable body (the movable body is made up by any point between A and B to any point between C and D; the left Figure 2 demonstrates an example of the movable body made up from point B to  point C; See annotated Figure 2) that includes a movable drive electrode (See annotated Figure 2), a movable detection electrode (See annotated Figure 2), and a connection portion (8; Figure 2) for connecting (element 8 connects the movable drive electrode and the movable detection electrode; See annotated Figure 2) the movable drive electrode (See annotated Figure 2) and the movable detection electrode (See annotated Figure 2) and is allowed to vibrate ([0031]) along a first axis (X-axis; [0031]; See annotated Figure 2) with respect to the substrate (2/9; [0031]); 
a fixed drive electrode (See annotated Figure 2) that is fixed to the substrate (Figure 2 demonstrates the fixed drive electrode fixed to the substrate 2/9), is disposed to face the movable drive electrode (the fixed drive electrode faces the movable drive electrode; See annotated Figure 2), and vibrates ([0031]) the movable body (See  annotated Figure 2) along the first axis ([0031]); and 
a fixed monitor electrode (11; Figure 2) that is fixed to the substrate (Figure 2 demonstrates the electrode 11 fixed to the substrate 2/9), is disposed to face the movable detection electrode (the electrode 11 faces the movable detection electrode; See annotated Figure 2; [0030 and 0031]), and detects vibration ([0031]) of the movable body (See annotated Figure 2) along the first axis (X-axis; Figure 2),
wherein the movable body (See annotated Figure 2) has a center (the center is located in the middle of beam 8; See annotated Figure 2), the connection portion (8; Figure 2) is a beam (Figure 2 demonstrates element 8 being a beam; See annotated Figure 2) extending on a line (See annotated Figure 2) that extends along the first axis (See annotated Figure 2) and the intersects the center of the movable body (the line through which the beam 8 extends through intersects the center of the movable body, which is as the middle of the beam 8; See annotated Figure 2), and the connection portion (8; See annotated Figure 2) has a first end (the first end of the beam 8 is connected to the bar of the movable drive electrode; See annotated Figure 2) and a second end (the second end of the beam 8 is connected to the bar of the movable detection electrode; See annotated Figure 2) opposite to each other (the second end of the beam 8 is opposite the first end of the beam 8; See annotated Figure 2) along the first axis (See annotated Figure 2),
	the movable drive electrode (See annotated Figure 2) is configured to with a first bar (the movable drive electrode has a bar that extends in the vertical direction; See annotated Figure 2) and a plurality of drive teeth (the movable drive electrode has a plurality of drive teeth that extend in the horizontal direction; See annotated Figure 2), the first bar (bar that extends in the vertical direction; See annotated Figure 2) extends along a second axis perpendicular to the first axis (the vertical bar of the movable drive electrode extends along a second axis that is perpendicular to the first axis; See annotated Figure 2), and the plurality of drive teeth (plurality of drive teeth that extend in the horizontal direction; See annotated Figure 2) extend from the first bar along the first axis (the plurality of drive teeth of the movable drive electrode extend along the first axis; See annotated Figure 2), 
	the movable detection electrode (See annotated Figure 2) is configured with a second bar (the movable detection electrode has a bar that extends in the vertical direction; See annotated Figure 2) and a plurality of detection teeth (the movable detection electrode has a plurality of detection teeth that extend in the horizontal direction; See annotated Figure 2), the second bar (bar that extends in the vertical direction; See annotated Figure 2) extends along the second axis (the vertical bar of the movable detection electrode extends along the second axis that is perpendicular to the first axis; See annotate Figure 2), and the plurality of detection teeth (plurality of detection teeth that extend in the horizontal direction; See annotated Figure 2) extend from the second bar along the first axis (the plurality of detection teeth extend from the bar of the movable detection electrode along the first axis; See annotated Figure 2), and
	the first end of the connection portion (end of the beam 8 that is connected to the bar of the movable drive electrode; See annotated Figure 2) is connected to the first bar (bar of the movable drive electrode; See annotated Figure 2), and the second end of the connection portion (end of the beam 8 that is connected to the bar of the movable detection electrode; See annotated Figure 2) is connected to the second bar (bar of the movable detection electrode; See annotated Figure 2).

Note: the term “center” is so broad that it encompasses a center mass, a weighted center of area, a center of a rectangle that circumscribes the object in its plan view, center axis line, etc. 


    PNG
    media_image1.png
    566
    1144
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    858
    1782
    media_image2.png
    Greyscale





Regarding claim 2, Kato teaches a movable monitor electrode (See annotated Figure 2) that is disposed on the movable detection electrode (the movable monitor electrode is disposed on the movable detection electrode through the interface of beam 8; Figure 2) and forms an electrostatic capacitance ([0030-0031]) with the fixed monitor electrode (electrode 11; Figure 2).

    PNG
    media_image3.png
    863
    1788
    media_image3.png
    Greyscale


Regarding claim 3, Kato teaches wherein the fixed monitor electrode (11; Figure 2) includes a first fixed monitor electrode (right electrode 11; Figure 2) and a second fixed monitor electrode (left electrode 11; Figure 2), and when the movable body (See annotated Figure 2) vibrates ([0031]) along the first axis ([0031]; X-axis; See annotated Figure 2), a gap (spacing between the movable monitor electrode and the right electrode 11) between the movable monitor electrode (See annotated Figure 2) and the first fixed monitor electrode (right electrode 11; Figure 2) and a gap (spacing between the movable monitor electrode and the left electrode 11) between the movable monitor electrode (See annotated Figure 2) and the second fixed monitor electrode (left electrode 11; Figure 2) change in opposite phases (when the movable electrode moves in the X-axis towards the left hand side, the gap between the movable monitor electrode and the left electrode 11 becomes smaller and the gap between the movable monitor electrode and the right electrode 11 becomes bigger and vice versa; this happens in opposite phases; [0031]).

Regarding claim 5, Kato teaches wherein the movable detection electrode (See annotated Figure 2) includes an opening (the comb-shaped electrodes that are connected to the movable detection electrode through the beam 8 and that are opposite the monitor electrode 11 have an opening between them; [0030]; See annotated Figure 2), and the fixed monitor electrode (11; Figure 2) is disposed inside the opening (Figure 2 demonstrates the comb electrodes of electrode 11 disposed within the opening between the comb-shaped electrodes of 2a that are connected to the movable detection electrode through the beam 8 that are opposite and face the electrode 11).


    PNG
    media_image4.png
    858
    1782
    media_image4.png
    Greyscale


Regarding claim 6, Kato teaches wherein the movable drive electrode (See annotated Figure 2; Figure 2) is disposed between (the movable drive electrode is disposed between the fixed drive electrode and the left electrode 11; See annotated Figure 2) the fixed drive electrode (See annotated Figure 2) and the fixed monitor electrode (11; Figure 2).

Regarding claim 7, Kato teaches wherein a constant voltage is applied to the movable body (an applied voltage throughout time, i.e. constant voltage, must be applied to the movable detection electrode in order to create capacities the comb-shaped electrodes of the movable detection electrode and the fixed  detecting electrodes 12; [0037]).

Regarding claim 9, Kato teaches an inertia measurement device (Figure 1; [0024]) comprising: the physical quantity sensor according to claim 1 (See rejection of claim 1 above); and a control circuit (3; [0024, 0033]) that controls driving ([0024, 0033]) of the physical quantity sensor (See rejection of claim 1 above).

Regarding claim 10, Kato teaches an inertia measurement device (Figure 1; [0024]) comprising: the physical quantity sensor according to claim 2 (See rejection of claim 1 above); and a control circuit (3; [0024, 0033]) that controls driving ([0024, 0033]) of the physical quantity sensor (See rejection of claim 2 above).

Regarding claim 11, Kato teaches an inertia measurement device (Figure 1; [0024]) comprising: the physical quantity sensor according to claim 3 (See rejection of claim 1 above); and a control circuit (3; [0024, 0033]) that controls driving ([0024, 0033]) of the physical quantity sensor (See rejection of claim 3 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Takizawa (US 2013/0298673).
Regarding claim 8, Kato teaches wherein the substrate (2/9) includes a portion (by removing part of the oxide layer in order to create the element 2a, an opening will be formed below the element 2a; [0025]) that is open to a main surface (based on Figure 2, the opening below the element 2a is open to the main surface of the substrate 2/9; [0025] and Figure 2) on a side of the movable body (See annotated Figure 2) and is disposed to be overlapped (the movable body overlaps the opening below the movable body; See Figure 2) with the movable body (See annotated Figure 2) in plan view of the substrate (2/9), and the fixed monitor electrode (11) is fixed to the main surface (the electrode 11 is fixed to the main surface of the substrate 2/9 and outside the opening below the element 2a) of the substrate (2/9) on the outside of the portion (by removing part of the oxide layer in order to create the element 2a, an opening will be formed below the element 2a; [0025]).
Kato teaches the opening but does not expressly teach the opening being a concave opening.
However, Takizawa teaches the opening (15; Figure 2) being a concave opening (Figure 2 demonstrates the recessed portion being of a concave). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Takizawa’s concave shape implemented on Kato’s open portion in order to provide a greater cross section below the movable detection electrode so that the movable detection electrode is not damaged in the event that an exterior force or acceleration makes the movable detection move towards the inside of the opening, thus increasing the reliability of the system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kato in view of Bando et al. (WO 2016047166; English machine translation provided by the Examiner).
Regarding claim 13, Kato teaches a vehicle positioning device (the attitude of the vehicle is controlled by controlling the vehicle itself; [0054]) comprising: the inertia measurement device according to claim 9 (see rejection of claim 9 above).
Kato teaches the vehicle but does not expressly teach a reception unit that receives a satellite signal on which position information is superimposed from a positioning satellite; an acquisition unit that acquires position information of the reception unit based on the received satellite signal; a computation unit that computes an attitude of the vehicle based on inertia data output from the inertia measurement device; and a calculation unit that calculates a position of the vehicle by correcting the position information based on the calculated attitude.
However, Kato teaches a computation unit ([0005]) that computes an attitude (the vehicle stability control system is used along with the angular velocity sensor in order to apply a brake when a vehicle slip detect; thus correcting the attitude of the vehicle; [0005]) of the vehicle ([0005]) based on inertia data output from the inertia measurement device (the vehicle stability control system uses an angular velocity signal detected by an angular velocity sensor in order to determine a slip, i.e. attitude, of the vehicle, so that the attitude of the vehicle is corrected by applying a brake; [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kato’s computation unit that computes an attitude of the vehicle based on inertia data output from Kato’s inertia measurement device in order to enable driving safety, thus increasing the safety reliability of the vehicle (see Kato [0005]).
Kato teaches the calculated/computed attitude but does not expressly teach a reception unit that receives a satellite signal on which position information is superimposed from a positioning satellite; an acquisition unit that acquires position information of the reception unit based on the received satellite signal; and a calculation unit that calculates a position of the vehicle by correcting the position information based on the calculated attitude.
However, Bando teaches a reception unit (101-102; Figures 1 and 2) that receives a satellite signal (Lines 129-141) on which position information (vehicle position; Lines 129-141) is superimposed from a positioning satellite (Lines 129-141); an acquisition unit (103; Figures 1-2) that acquires position information (Lines 157-159) of the reception unit (101-102) based on the received satellite signal (Lines 157-159); and a calculation unit (300; Figure 2) that calculates a position of the vehicle (Lines 174-187) by correcting the position information (Lines 174-187) based on the calculated attitude (Lines 174-187).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Bando’s reception unit, acquisition unit, and calculation unit using Kato’s calculated/computed attitude to correct the position of the vehicle in order to increase the accuracy and reliability of autonomous travel of a vehicle, this result in better performance of the vehicle an increased overall safety (See Bando Lines 174-187).

Claims 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato.
Regarding claim 14, Kato teaches an electronic apparatus (Figure 1; [0024]) comprising: the physical quantity sensor according to claim 1 (see the rejection of claim 1 above); a control circuit (3; [0024, 0033]).
Kato teaches the physical quantity sensor and the control circuit but does not expressly teach a correction circuit.
However, Kato further discloses a correction circuit (the vehicle stability control system is used along with the angular velocity sensor in order to apply a brake when a vehicle slip detect; thus correcting the attitude of the vehicle; [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kato’s correction unit working with Kato’s physical quantity sensor in order to enable driving safety, thus increasing the safety reliability of the vehicle (see Kato [0005]).

Regarding claim 15, Kato teaches an electronic apparatus (Figure 1; [0024]) comprising: the physical quantity sensor according to claim 2 (see the rejection of claim 2 above); a control circuit (3; [0024, 0033]).
Kato teaches the physical quantity sensor and the control circuit but does not expressly teach a correction circuit.
However, Kato further discloses a correction circuit (the vehicle stability control system is used along with the angular velocity sensor in order to apply a brake when a vehicle slip detect; thus correcting the attitude of the vehicle; [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kato’s correction unit working with Kato’s physical quantity sensor in order to enable driving safety, thus increasing the safety reliability of the vehicle (see Kato [0005]).

Regarding claim 16, Kato teaches an electronic apparatus (Figure 1; [0024]) comprising: the physical quantity sensor according to claim 3 (see the rejection of claim 3 above); a control circuit (3; [0024, 0033]).
Kato teaches the physical quantity sensor and the control circuit but does not expressly teach a correction circuit.
However, Kato further discloses a correction circuit (the vehicle stability control system is used along with the angular velocity sensor in order to apply a brake when a vehicle slip detect; thus correcting the attitude of the vehicle; [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kato’s correction unit working with Kato’s physical quantity sensor in order to enable driving safety, thus increasing the safety reliability of the vehicle (see Kato [0005]).

Regarding claim 18, Kato teaches a vehicle ([0054]) comprising: the physical quantity sensor according to claim 1 (see rejection of claim 1 above; [0054]).
Kato teaches the physical quantity sensor but does not expressly teach an attitude control unit.
However, Kato further discloses an attitude control unit (the vehicle stability control system is used along with the angular velocity sensor in order to apply a brake when a vehicle slip detect; thus controlling the attitude of the vehicle; [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kato’s attitude control unit working with Kato’s physical quantity sensor in order to enable driving safety, thus increasing the safety reliability of the vehicle (see Kato [0005]).

Regarding claim 19, Kato teaches a vehicle ([0054]) comprising: the physical quantity sensor according to claim 2 (see rejection of claim 2 above; [0054]).
Kato teaches the physical quantity sensor but does not expressly teach an attitude control unit.
However, Kato further discloses an attitude control unit (the vehicle stability control system is used along with the angular velocity sensor in order to apply a brake when a vehicle slip detect; thus controlling the attitude of the vehicle; [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kato’s attitude control unit working with Kato’s physical quantity sensor in order to enable driving safety, thus increasing the safety reliability of the vehicle (see Kato [0005]).

Regarding claim 20, Kato teaches a vehicle ([0054]) comprising: the physical quantity sensor according to claim 3 (see rejection of claim 3 above; [0054]).
Kato teaches the physical quantity sensor but does not expressly teach an attitude control unit.
However, Kato further discloses an attitude control unit (the vehicle stability control system is used along with the angular velocity sensor in order to apply a brake when a vehicle slip detect; thus controlling the attitude of the vehicle; [0005]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have Kato’s attitude control unit working with Kato’s physical quantity sensor in order to enable driving safety, thus increasing the safety reliability of the vehicle (see Kato [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856